IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-50874
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

BUDDY RAY GUNN,

                                         Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. SA-93-CR-34
                         - - - - - - - - - -
                            June 21, 1996
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Buddy Ray Gunn appeals from the district court's denial of

his motion for a new trial, filed pursuant to Fed. R. Crim. P.

33.   He contends that the district court abused its discretion by

denying his motion without a hearing, as he presented newly

discovered evidence that was material and which would probably

have resulted in either his acquittal or the mitigation of his

sentence.   The district court did not abuse its discretion by

      *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-50874
                              - 2 -

denying the motion without a hearing as review of the evidence

demonstrates that it was not material and would not have changed

the result of Gunn’s trial or sentence.   See   United States v.

MMR Corp., 954 F.2d 1040, 1046-47 (5th Cir. 1992).

     AFFIRMED.